Citation Nr: 0211002	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  95-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a right 
shoulder injury.

2. Entitlement to service connection for atherosclerotic 
heart disease with angina pectoris and essential 
hypertension.

(The claim of entitlement to service connection for 
atherosclerotic heart disease with angina pectoris and 
essential hypertension will be the subject of a post-
development decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied service 
connection for residuals of a right shoulder injury and 
atherosclerotic heart disease with angina pectoris and 
essential hypertension.

This case was before the Board in February 2001.  At that 
time the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board's decision was 
vacated by the Court and remanded for reconsideration of the 
veteran's claims in light of the Veterans Claims Assistance 
Act of 2000, infra. 

The Board is undertaking additional development on the issue 
of service connection for atherosclerotic heart disease with 
angina pectoris and essential hypertension pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
this vein, the Board notes that in the veteran's 
correspondence dated June 4, 2001, which parenthetically was 
not sent to the agency of original jurisdiction, see 
38 C.F.R. § 20.300 (2001), appears to assert an additional 
claim for entitlement to an increased rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  Notwithstanding, because that issue is 
not before the Board on this appeal, it is hereby referred to 
the RO for appropriate action.  


FINDING OF FACT

The evidence does not demonstrate that the veteran suffers 
from residuals of a right shoulder injury that can be related 
to his period of service.


CONCLUSION OF LAW

A right shoulder injury was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2001) ; see also new regulations at 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159), promulgated pursuant to the 
enabling statute.


REASONS AND BASES FOR FINDING AND CONCLUSION

After the veteran's claim was initially considered by the RO, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) [hereinafter "VCAA"].  Consequently, the VA is 
obligated to assist a claimant in the development of his/her 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The Board observes that according to a physician's report 
prepared for the Florida Retirement System, only mental 
disorders were listed.  The Board also observes that in 
correspondence dated in June 2001, the veteran mentions that 
he is in receipt of 100 percent disability under Social 
Security (SSA) for PTSD, and that the award was predicated on 
records already in VA's possession.  Accordingly, the Board 
concludes that obtaining medical records from SSA would not 
be relevant vis-à-vis the issue on appeal. 

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also new regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 3.326(a), promulgated pursuant to the 
enabling statute.  

In the present case it appears as if the duty to assist has 
been fully satisfied.  Over the years since 1973, at least 
four efforts were made to secure copies of service medical 
records.  Accordingly, the Board concludes that all available 
records have been assembled.  The assembled available records 
do not demonstrate or even suggest a shoulder condition in 
service.  

The Board additionally observes that the veteran's mother has 
submitted a statement purporting to establish that the 
veteran has a shoulder condition related to service.  
However, there is no evidence that she possesses any medical 
expertise.  The Board notes that the lay opinion as to 
medical matters, no matter how sincere, is without probative 
value because lay persons are not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The veteran, through his representative, made motion for an 
additional 60 day period in which to submit additional 
evidence and/or argument.  In a letter dated July 10, 2002, 
the Board granted the motion, but, in response dated 
approximately one week later, the representative indicated 
that no additional evidence or argument would be submitted.  

Notice of the requirements necessary to substantiate the 
claims have been provided in the Statements of the Case and 
other development letters of record.  Accordingly, a remand 
back to the RO for compliance with the new duty to assist 
requirements is not necessary,  and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).  

The veteran' s service medical records do not show that he 
suffered a right shoulder injury during his military service.  
On his January 1973 report of medical examination at 
separation the veteran's upper extremities were entirely 
normal.  No defects were noted.

In his May 1994 application for compensation and pension the 
veteran indicated that he injured his right shoulder in jump 
school at Fort Benning, Georgia, in 1968.  As noted above, 
the RO has made numerous requests for and obtained the 
veteran's service medical records.  The assembled record does 
not show that the veteran sustained a right shoulder injury 
in service nor does it contain competent evidence that the 
veteran has a current right shoulder disability, or 
persistent or recurrent symptoms of a right shoulder 
disability.  Consequently, the Board concludes that an 
examination or opinion is not necessary to make a decision on 
the claim. 

As indicated above service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  The evidence does not show that 
the veteran suffered a right shoulder injury in service or 
that he currently has a right shoulder disability.  The Board 
observes that a letter from the veteran's private physician 
dated in 1995 summarized the veteran's then current medical 
ailments, including some orthopedic problems, but only as 
affecting his legs.  That letter was silent as to any 
shoulder disorder.  The absence of any pertinent finding on 
his military discharge examination weighs heavily against the 
claim.  Thus, even if the veteran sustained a shoulder injury 
in service, the preponderance of the evidence is against the 
claim because of the absence of a current disability 
identified by competent medical authority.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for a right shoulder 
condition is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

